UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISION

JUAN ALBERTG ()RTIZ-LOPEZ ET CASE N(). 2218-CV-00931 SEC P
AL #R60801-018

VERSUS JUI)GE ROBERT R. SUMMERHAYS

FEDERAL BUREAU OF PRISCNS ET MAGISTRATE JUDGE KAY
AL

JUDGMENT

For the reasons stated in the Report and Recommendation [see Doc 38] of the l\/lagistrate
Judge previously filed herein and after an independent review of the record, a de novo
determination of the issues, and consideration of the objections filed herein, and having determined

that the findings are correct under applicable laW',

, IT IS ORDERED that the Motion to Dismiss [see Doc 18] is GRANTED. Accordingly,
the petitioners’ claims for habeas relief are DISMISSED WITHOUT PREJUDICE and their
claims under Bivens are DISMISSED WITH PREJUDICE, resulting in dismissal of the action

as a Whole.

THUS DONE in Chambers on this &?.>`FA day of October, 2018.

M\

Robert R. Summerhays
United States District Judge

